Exhibit 10.3
 
ADVISORY BOARD AGREEMENT


THIS ADVISORY BOARD AGREEMENT is made effective as of April 11, 2013, (the
"Effective Date") by and between OverNear, Inc., a Nevada corporation (the
"Company"), and (the "Advisor").


RECITALS


A.           Company desires to obtain the services of Advisor to serve on the
Company’s Board of Advisors (the “Advisory Board”), and the Advisor desires to
serve on the Advisory Board, upon the following terms and conditions.


B.           Company has spent significant time, effort, and money to develop
certain Proprietary Information (as defined below), which Company considers
vital to its business and goodwill.


C.           The Proprietary Information may necessarily be communicated to or
received by Advisor in the course of serving on the Advisory Board for the
Company, and Company desires to obtain the Services of Advisor, only if, in
doing so, it can protect its Proprietary Information and goodwill.


D.           Company does not, however, desire to receive from Advisor, or for
Advisor to either induce the use of or use in connection with the performance of
the Services, any information which is confidential to or ownership of which
resides in a third party, whether acquired either prior to or subsequent to
Advisor's retention hereunder.
 
AGREEMENT


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.           Advisory Board Member. Company hereby retains Advisor to serve on
its Advisory Board.  The term of this Agreement (the “Term”) shall be the period
commencing on the Effective Date and terminating on the one (1) year
anniversary.  After the initial Term, the Advisor and the Company may renew the
Agreement upon mutually acceptable terms at such time.  The Company may cancel
this Agreement for any reason at any time with three (3) day prior written
notice.  The Advisor may also terminate this Agreement, but only after six (6)
months of the date of this Agreement with three (3) day prior written notice.
 Any unvested stock issued to the Advisor shall be cancelled upon
termination.  Upon any termination of the Services as provided in the preceding
sentence, this Agreement shall terminate except that the provisions set forth in
Sections 2.b, 4 and 6 of this Agreement shall survive such termination.
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.
Position, Duties, Responsibilities.



a.           Duties. Advisor shall perform those services (“Services”) as
reasonably requested by the Company from time to time, including but not limited
to the Services described on Exhibit A attached hereto.  Advisor shall devote
Advisor's commercially reasonable efforts and attention to the performance of
the Services for the Company on a timely basis.  Advisor shall also make himself
available to answer questions, provide advice and provide Services to the
Company upon reasonable request and notice from the Company.


b.           Independent Contractor; No Conflict.  It is understood and agreed,
and it is the intention of the parties hereto, that Advisor is an independent
contractor, and not the employee, agent, joint venturer, or partner of Company
for any purposes whatsoever.  Advisor is skilled in providing the Services. To
the extent necessary, Advisor shall be solely responsible for any and all taxes
related to the receipt of any compensation under this Agreement.  Advisor hereby
represents, warrants and covenants that Advisor has the right, power and
authority to enter into this Agreement and that neither the execution nor
delivery of this Agreement, nor the performance of the Services by Advisor will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
Advisor is now or hereinafter becomes obligated.


3.            Compensation, Benefits, Expenses.


a.           Compensation.  As full and complete consideration of the Services
to be rendered hereunder, the Company shall pay Advisor the Compensation
described on Exhibit A attached hereto.


b.           Reimbursement of Expenses.  Company shall promptly reimburse
Advisor for any reasonable costs and expenses incurred by Advisor in connection
with any Services specifically requested by Company and actually performed by
Advisor pursuant to the terms of this Agreement.  Each such expenditure or cost
shall be reimbursed only if: (i) with respect to costs in excess of $250,
individually, Advisor receives prior approval from the Company’s CEO, President
or CFO or other executive for such expenditure or cost, and (ii) with respect to
costs in less than $250, individually, provided Advisor furnishes to Company
adequate records and other documents reasonably acceptable to Company evidencing
such expenditure or cost.


4.            Proprietary Information; Work Product; Non-Disclosure.


a.           Defined.  Company has conceived, developed and owns, and continues
to conceive and develop, certain property rights and information, including but
not limited to its business plans and objectives, client and customer
information, financial projections, marketing plans, marketing materials, logos,
and designs, and technical data, inventions, processes, know-how, algorithms,
formulae, franchises, databases, computer programs, computer software, user
interfaces, source codes, object codes, architectures and structures, display
screens, layouts, development tools and instructions, templates, and other trade
secrets, intangible assets and industrial or proprietary property rights which
may or may not be related directly or indirectly to Company's software business
and all documentation, media or other tangible embodiment of or relating to any
of the foregoing and all proprietary rights therein of Company (all of which are
hereinafter referred to as the "Proprietary Information").  Although certain
information may be generally known in the relevant industry, the fact that
Company uses it may not be so known. In such instance, the knowledge that
Company uses the information would comprise Proprietary
Information.  Furthermore, the fact that various fragments of information or
data may be generally known in the relevant industry does not mean that the
manner in which Company combines them, and the results obtained thereby, are
known.  In such instance, that would also comprise Proprietary Information.
 
 
2

--------------------------------------------------------------------------------

 
 
b.           General Restrictions on Use.  Advisor agrees to hold all
Proprietary Information in confidence and not to, directly or indirectly,
disclose, use, copy, publish, summarize, or remove from Company's premises any
Proprietary Information (or remove from the premises any other property of
Company), except (i) during the consulting relationship to the extent authorized
and necessary to carry out Advisor's responsibilities under this Agreement, and
(ii) after termination of the consulting relationship, only as specifically
authorized in writing by Company. Notwithstanding the foregoing, such
restrictions shall not apply to: (x) information which Advisor can show was
rightfully in Advisor's possession at the time of disclosure by Company; (y)
information which Advisor can show was received from a third party who lawfully
developed the information independently of Company or obtained such information
from Company under conditions which did not require that it be held in
confidence; or (z) information which, at the time of disclosure, is generally
available to the public.


c.           Ownership of Work Product.  All Work Product shall be considered
work(s) made by Advisor for hire for Company and shall belong exclusively to
Company and its designees.  If by operation of law, any of the Work Product,
including all related intellectual property rights, is not owned in its entirety
by Company automatically upon creation thereof, then Advisor agrees to assign,
and hereby assigns, to Company and its designees the ownership of such Work
Product, including all related intellectual property rights.  "Work Product"
shall mean any writings (including excel, power point, emails, etc.),
programming, documentation, data compilations, reports, and any other media,
materials, or other objects produced as a result of Advisor's work or delivered
by Advisor in the course of performing that work.


d.           Incidents and Further Assurances.  Company may obtain and hold in
its own name copyrights, registrations, and other protection that may be
available in the Advisor. Advisor agrees to provide any assistance required to
perfect such protection.  Advisor agrees to take sure further actions and
execute and deliver such further agreements and other instruments as Company may
reasonably request to give effect to this Section 4.


e.           Return of Proprietary Information.  Upon termination of this
Agreement, Advisor shall upon request by the Company promptly deliver to Company
at Company’s sole cost and expense, all drawings, blueprints, manuals,
specification documents, documentation, source or object codes, tape discs and
any other storage media, letters, notes, notebooks, reports, flowcharts, and all
other materials in its possession or under its control relating to the
Proprietary Information and/or Services, as well as all other property belonging
to Company which is then in Advisor's possession or under its
control.  Notwithstanding the foregoing, Advisor shall retain ownership of all
works owned by Advisor prior to commencing work for Company hereunder, subject
to Company's nonexclusive, perpetual, paid up right and license to use such
works in connection with its use of the Services and any Work Product.
 
 
3

--------------------------------------------------------------------------------

 


f.           Remedies/Additional Confidentiality Agreements. Nothing in this
Section 4 is intended to limit any remedy of Company under applicable state or
federal law. At the request of Company, Advisor shall also execute Company's
standard "Confidentiality Agreement" or similarly named agreement as such
agreement is currently applied to and entered into by Company's most recent
employees.


5.            Non-Compete. During the Term, Advisor shall provide the Company
with prior written notice if Consultant intends to provide any services, as an
employee, consultant or otherwise, to any person, company or entity that
competes directly with the Company, which written notice shall include the name
of the competitor.  During the period that is six (6) months after the
termination of this Agreement, Advisor shall provide the Company with written
notice any time that Advisor provides any services, as an employee, consultant
or otherwise, to any person, company or entity that competes directly with the
Company.  Notwithstanding anything to the contrary contained herein, Company
hereby consents to Consultant providing services, as an employee, consultant or
otherwise, to the following companies.


6.            Miscellaneous.


a.           Notices. All notices required under this Agreement shall be deemed
to have been given or made for all purposes upon receipt of such written notice
or communication. Notices to each party shall be sent to the address set forth
below the party's signature on the signature page of this Agreement.  Either
party hereto may change the address to which such communications are to be
directed by giving written notice to the other party hereto of such change in
the manner provided above.


b.           Entire Agreement.  This Agreement and any documents attached hereto
as Exhibits constitute the entire agreement and understanding between the
parties with respect to the subject matter herein and therein, and supersede and
replace any and all prior agreements and understandings, whether oral or written
with respect to such matters.  The provisions of this Agreement may be waived,
altered, amended or replaced in whole or in part only upon the written consent
of both parties to this Agreement.


c.           Severability, Enforcement.  If, for any reason, any provision of
this Agreement shall be determined to be invalid or inoperative, the validity
and effect of the other provisions herein shall not be affected thereby,
provided that no such severability shall be effective if it causes a material
detriment to any party.


d.           Governing Law.  The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of California.  Venue for any and all disputes
arising out of this Agreement shall be the City of Los Angeles, State of
California.
 
 
4

--------------------------------------------------------------------------------

 
 
e.           Injunctive Relief.  The parties agree that in the event of any
breach or threatened breach of any of the covenants in Section 4, the damage or
imminent damage to the value and the goodwill of Company's business will be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate.  Accordingly, the parties agree that Company shall be
entitled to injunctive relief against Advisor in the event of any breach or
threatened breach of any such provisions by Advisor, in addition to any other
relief (including damages) available to Company under this Agreement or under
applicable state or federal law.


f.           Publicity.  The Company shall, with prior written approval by
Advisor, have the right to use the name, biography and picture of Advisor on the
Company’s website, marketing and advertising materials.


IN WITNESS WHEREOF, each party hereto has duly executed this Agreement as of the
Effective Date.
 
COMPANY
  ADVISORY BOARD MEMBER  
 
      Signature:        Signature: _______________________________              
Name: Fred E. Tannous, CEO     Name: __________________________________  

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A
to the
Advisory Board Agreement
 
Services


As a member of the Advisory Board, you shall:


 
(i)
participate in monthly Advisory Board calls (if any) which are expected to last
no more than two hours;

 
(ii)
at the request of the Company and at the convenience of the Advisory Board
member, spend one day per quarter in person at the Company’s headquarters or
such other place that the Company may reasonably request acting as a consultant
on such matters as the Company may reasonably request;

 
(iii)
devote a minimum of four (4) days in total every six months to Advisory Board;
and

 
(iv)
be accessible to Company to provide guidance on an as-needed basis.



Compensation


The Company shall issue Advisor a one-time stock grant of up to 100,000 shares
of the Company’s restricted common stock.  Provided this Agreement remains in
effect, the shares shall vest as follows:


(i) 25,000 shares shall vest immediately upon signing the Advisory Board
Agreement;
(ii) 25,000 shares shall vest on the 3-month anniversary after the date of this
Agreement;
(iii) 25,000 shares shall vest on the 6-month anniversary after the date of this
Agreement; and
(iv) 25,000 shares shall vest on the 9-month anniversary after the date of this
Agreement.
 
 
6

--------------------------------------------------------------------------------